Third District Court of Appeal
                                State of Florida

                          Opinion filed August 3, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                             No. 3D22-580
                 Lower Tribunal Nos. F97-23950, 15-9809
                           ________________


                              Robert Gering,
                                  Petitioner,

                                      vs.

                          The State of Florida,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Cristina Miranda, Judge.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison,
Assistant Public Defender, for petitioner.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for respondent.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
     The petition is dismissed. See Citizens Prop. Ins. v. San Perdido

Ass’n, Inc., 104 So. 3d 344, 355-56 (Fla. 2012):

     There is an important difference between a departure from the
     essential requirements of law where there has been a violation
     of a clearly established principle of law and a case that involves
     an issue of law where the law is not yet settled. See Ivey v.
     Allstate Ins. Co., 774 So. 2d 679, 682 (Fla. 2000) (“Unfortunately,
     there is no Florida case squarely discussing [this legal question].
     Without such controlling precedent, we cannot conclude that
     either court violated a ‘clearly established principle of law.’ ”
     (quoting Stilson v. Allstate Ins. Co., 692 So. 2d 979, 982–83 (Fla.
     2d DCA 1997))). We would improperly expand certiorari
     jurisdiction by applying it to all cases where a party asserts only
     that the trial court erred regarding an issue of statutory
     interpretation without regard to the higher threshold of whether
     the ruling departed from the essential requirements of law.

See also In re Assignment for Benefit of Creditors of Miami Perfume

Junction, Inc. v. Osborne, 314 So. 3d 604, 607 (Fla. 3d DCA 2020).




                                     2